Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered October 29, 2003. The order denied the motion of defendant John A. Lichorowic for leave to renew and reargue and for other relief.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs. Present—Pine, J.P., Hurlbutt, Scudder, Martoche and Lawton, JJ.